DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2015/0043346, hereinafter Miller) and in view of Matsuda et al (US 2009/0310500, hereinafter Matsuda).

Regarding claim 1, Miller discloses a method of supervising data in a wireless network, comprising: data packets en route between a packet data network and a base station (CDM can be at various locations, such as between the access nodes and the PDN, Para [0023]/Fig. 1); at least partly based on one or more of said noted times, evaluating the service provided by the base station (evaluating QoE indicators to determine congestion, Para [0005], such as round trip time, Para [0021]); at least partly based on a result of said evaluating, determining whether or not at least one action should be performed and if determined that any action should be performed, performing at least one action (CDM can determine congestion at various locations within the wireless network, Para [0023])/Fig. 1, based on the QoE indicators, Para [0032] and the CDM can perform congestion management functions and take initiation of one or more corrective actions, Para [0024]);										but does not explicitly disclose noting times associated with the data packets.  Matsuda discloses round trip time can be measured by monitoring packets, Para [0007] and adding timestamps to packets in order to measure RTT, Para [0073-74].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Matsuda in the system of Miller in order to improve reliability of RTT calculations and correctly indicate delay time taken to transmit and receive data on the network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461